Appellant was convicted of murder in the first degree, his punishment being assessed at confinement for life.
There are no bills of exception in the record, and the matters in the motion for a new trial can not be considered without the statement of facts as they pertain to the charge given by the court.
The court met on the 2d day of May and adjourned on the 17th of September. Appellant was sentenced on the 18th of May. The statement of facts was filed on the 10th of October, nearly thirty days after adjournment of the court. Where the court continues eight weeks or longer, the statute requires the statement of facts to be filed within thirty days from the time of the final judgment, which is the sentence. Under this provision of the statute the statement of facts should have been filed anyhow by the 19th of June, unless an order was granted extending the time. It was not so filed, nor was it filed until the 10th of October following the adjournment of court on the 17th of September. This delay is not accounted for. The statement of facts as presented in this record can not be considered, and without the evidence before us we can not review the questions suggested for revision.
As this record presents the appeal to us, the judgment must be affirmed, and it is accordingly so ordered.
Affirmed.
                          ON REHEARING.                          May 17, 1911.